Title: To George Washington from William Heath, 21 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, May 21. 1782.
                        
                        The enclosed letter from captain Pray, and the two newspapers, came to hand the last evening—If any further
                            intelligence is obtained, it shall be forwarded immediately. I have the honor to be With the greatest respect, Your
                            Excellency’s Most obedient servant,
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                Dear General
                                Nyack May 20th 1782
                            
                            Since Mr Shaylor wrote Your Honor in the morning, we have from very good authority that there is an
                                embarcation taking place at York. the pioners are March’d from Kings Bridge. The Hessions and Yangers call’d from Long
                                Island.
                            I expect to have the Certainty of the report this evening, with the particulars—which shall be
                                immediately forwarded to your Honor. I have the Honor to be with Every Sentiment of respect and Esteem your Honors
                                most obedt & humble Servt
                            
                                Jno. Pray Capt.
                            
                            
                                There has been consiterable fireing Like Signal Guns this day.
                            

                        
                        
                    